TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 22, 2015



                                      NO. 03-15-00335-CV


                                  Herbert Rolnick, Appellant

                                                 v.

   Sight's My Line, Inc., a Florida Corporation; Stewart Lantz; Riggs, Aleshire & Ray;
       Blazier, Christensen, Bigelow & Vir, P.C.; and Adams & Graham, Appellees




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on May 14, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the order. Therefore, the Court reverses the trial court’s interlocutory order denying appellant’s

special appearance, and renders judgment dismissing the claims against appellant for want of

personal jurisdiction. Appellees shall pay all costs relating to this appeal, both in this Court and

the court below.